Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
As required by M.P.E.P. 609 (C), the applicant’s submission of the information Disclosure Statement dated 11/09/2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.  As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 10-14 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor (US Patent #6,031,773).
Regarding independent claims 1, 11 and 16, Taylor discloses an apparatus comprising:
a plurality of memory cells (Fig.1 and col.1, lines 22-25: two memory cells (i.e., access MOSFETS mc 42a, a'; 42b, b'; 42c, c', and 42d, d', respectively)); 
a plurality of sense circuits, a sense circuit comprising a sense node selectively coupled to a bitline coupled to a first cell of the plurality of memory cells (Fig.1 and col.1, lines 26-35), Access MOSFETs mc (42a, a'-d-d') are arranged in a linear sequence (hereinafter called the X direction) to form two bitlines 16a, b of a multi-bitline DRAM 10.  If the memory cells are grouped into pairs where alternating wordlines wl0 (No. 18a in FIG. 1), wl2, . . . , wln-2 (18c) connect memory cells 40a-d to a bitline wire 110 designated bt in FIG. 1 and alternating wordlines wll (18b), wl3, . . . , wln-1 (18d) connect memory cells to a bitline wire 112 adjacent to bt and designated as bc in FIG. 1, then bitline wires bt (110) and bc (112) are said to be half bitlines); and 
a controller to: transpose a value indicative of a voltage of the first cell to the sense node (Fig.1 and col.5, lines 7-13: (a) initializing all nodes connected to said memory cells to GND so that no bias current flows in said memory array by the steps of: (i) driving said DRAM into a memory cell oxide stress test mode; (ii) initializing the vbeq line to GND in said test mode; (iii) maintaining the pblt line in its active state connecting all half bitlines bt and bc to the vbeq line);
isolate the sense node from the bitline (Fig.1 and col.5, lines 14-16: isolating said sense amplifier from said bitlines by initializing all YS signals and an iso signal on the iso node to GND); and 
calibrate a parameter for the sense circuit based on outputs of the sense circuit for each of a plurality of different applied values of the parameter (Fig.1 and col.5, lines 19-22: driving vplate node to a predetermined stress test voltage greater than VDD/2 that has been calculated to short out any cell that will not meet a specified reliability criteria).
Regarding claims 2, 12 and 17, Taylor teaches wherein the parameter comprises a boost node voltage coupled through a capacitor to the sense node (col.7, lines 42-54).
Regarding claims 3, 13 and 18, Taylor teaches wherein the parameter comprises a reference voltage coupled to a sense amplifier of the sense circuit (col.7, lines 42-54).
Regarding claims 4, 14 and 19, Taylor teaches wherein calibrating the parameter comprises determining an interpolated value in between two of the applied values of the parameter.
Regarding claim 10, Taylor teaches wherein the controller is to receive at least one of the applied values of the parameter from a host computing device (col.3, lines 52-58).

Allowable Subject Matter
Claims 5-9, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 10:00 am to 6:30pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG J CHOE/Primary Examiner, Art Unit 2135